Hines, J.
This was a claim to personal property. By amendment the claimant sought to set up an equitable estoppel. He did not seek any affirmative equitable relief; but he set up the facts alleged in this amendment defensively. In Arnold v. Water Power & Mining Co., 147 Ga. 91 (92 S. E. 889), this court held, that “Where a dispossessory warrant is sued out to evict a tenant, who alleges facts which are only defensive in character, and no equitable or affirmative relief is prayed, the action is a statutory one falling within the jurisdiction of the Court of Appeals, and not within the jurisdiction of the Supreme Court.” In the amendment the claimant did not seek affirmative equitable relief. He pleaded the facts therein set out defensively. It follows from the above ruling, that the Court of Appeals has jurisdiction of this case. It is accordingly transferred to that court.

All the Justices eoncxir.

H. B. Kimbrough,, L. C. Anderson, and P. M. Anderson, for plaintiff in error.
J. Saxton Daniel, contra.